Citation Nr: 9915385	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  97-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, right hip.

2. Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, left hip.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied evaluations in excess 
of 10 percent for his service-connected osteoarthritis, left 
hip and right hip.

The Board notes that the veteran submitted a notice of 
disagreement in September 1995 with respect to a June 1995 
rating decision of the RO which also denied evaluations in 
excess of 10 percent for his osteoarthritis of each hip.  
However, although he was provided with a statement of the 
case in October 1995, the veteran failed to perfect his 
appeal of this rating decision.  38 U.S.C.A. § 7105(d)(3) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.202 (1998).  
Accordingly, the issues before the Board are on appeal from 
the September 1996 rating decision, from which the veteran 
has perfected an appeal.

The appellant offered testimony at a hearing on appeal before 
the undersigned Member of the Board sitting at the RO in 
March 1999.  Pursuant to 38 C.F.R. § 20.701, an employee of 
the RO assisted the veteran in the presentation of his 
testimony at the hearing.  A copy of the transcript is of 
record.

In his January 1997 notice of disagreement and at his March 
1999 hearing, the veteran stated that his service-connected 
osteoarthritis, left and right hip, have resulted in low 
back, knee, and leg impairment.  These statements may 
constitute claims for entitlement to service connection for a 
low back disorder and disorders of the lower extremities, 
secondary to his service-connected osteoarthritis, left and 
right hip.  VA is obligated to consider all issues reasonably 
inferred from the evidence of record.  See Douglas v. 
Derwinski, 2 Vet. App. 435, 438-440 (1992).  Accordingly, 
this matter is referred to the RO for appropriate action.



REMAND

The veteran contends that his service-connected 
osteoarthritis of each hip is more disabling than the current 
10 percent evaluations reflect, thereby warranting increased 
ratings.

During his March 1999 personal hearing before the undersigned 
Member of the Board, the veteran testified that his service-
connected osteoarthritis in both hips is productive of 
constant pain and limitation of motion which results in 
significant functional impairment.  Specifically, he reported 
that he experiences bilateral hip pain when sitting in excess 
of fifteen minutes as well as upon walking, bending, and 
standing.  The veteran further testified that, due to his 
bilateral hip impairment, he uses a cane and must lie in a 
fetal position and sleep with a pillow between the knees.  He 
also stated that he is employed as a truck driver and, 
although he is not required to perform any loading or 
unloading, climbing in and out of his truck is productive of 
hip pain.

38 C.F.R. § 4.40 provides that it is essential that the 
examination on which the ratings are based adequately portray 
any functional loss which may be due to pain.  In other words 
the impact of the pain must be considered in making a rating 
determination.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  When evaluating a 
service-connected disability involving the musculoskeletal 
system, adequate consideration must be given to whether the 
rating addresses functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.

The July 1996 and May 1995 VA examination reports do not 
adequately address the extent to which the veteran's 
bilateral hip pain affects his ability to function.  The 
examination reports reflect that the veteran presented with 
complaints of pain on motion, right greater than left, and 
the examiners reported range of motion for the hips.  
Additionally, the May 1995 VA examination report noted 
tenderness to palpation along the lateral aspect of the left 
greater trochanter and decreased bilateral hip flexion 
strength.  However, the examiners did not comment on the 
veteran's complaints of bilateral hip pain or indicate the 
extent to which pain affects the his ability to function.  
Likewise, the examiners did not indicate whether or not the 
motion achieved was pain free, i.e., whether the motion 
reported was indicative of the veteran's functional range of 
motion.  Accordingly, the Board finds that another 
examination is required.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issues on appeal pending a 
remand of the case to the RO for the following development:

1. The RO should request the veteran to 
identify all medical care providers 
who have treated him for his hips 
since 1996.  The RO should obtain 
medical records from all sources 
identified by the veteran.

2. Thereafter, the appellant should be 
afforded an examination by an 
appropriate specialist to assess the 
status of his osteoarthritis, left hip 
and right hip.  The claims folder 
should be made available to the 
examiner.  All subjective complaints 
and objective findings should be 
reported in detail.  Based upon the 
veteran's complaints and examination 
findings, the examiner should identify 
all joints affected by osteoarthritis.  
Any indicated diagnostic studies 
should be accomplished.  The 
functional range of motion, i.e., that 
motion which the veteran can achieve 
without pain, should be recorded in 
numbers of degrees for each hip and 
any other joint affected by 
osteoarthritis.  The examiner should 
specifically designate any portion of 
the arcs of motion which are painful.  
The examiner should also comment on 
the absence or presence of any related 
pain or tenderness, weakness or 
fatigue on standing, muscle atrophy, 
or any unusual motions on walking.  
The examiner should provide opinions 
as to the effect of the osteoarthritis 
on the veteran's ability to function 
and the degree of functional loss that 
is likely to result from a flare-up of 
symptoms or on extended use of the 
affected joints.

3. The RO should review the examination 
report to ensure complete compliance 
with this remand.  If the report does 
not provided the requested findings 
and opinions, it must be returned to 
the examiner for corrective action.

4. Thereafter, the RO should readjudicate 
the claims for evaluations in excess 
of 10 percent for osteoarthritis, left 
hip and right hip, with consideration 
of the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59.

If the benefit sought on appeal continues to be denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case and should be given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  No action is required of the veteran until he 
receives further notice.  By this remand, the Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


